Case 2:15-cr-00015-JPJ-PMS Document 1241 Filed 04/22/21 Page 1 of 2 Pageid#: 8141




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                               BIG STONE GAP DIVISION

   UNITED STATES OF AMERICA                      )
                                                 )
                v.                               )              Case No. 2:15-CR-15
                                                 )
   WESLEY DAVID GROSS                            )


                     NOTICE OF SUPPLEMENTAL AUTHORITY

        The Government hereby notifies the Court that, since the filing of its response

  brief (dkt. 1233), Mr. Gross has completed his course of treatment for COVID-19

  prevention. Additionally, the Government supplements its authorities cited on page

  8 of its opposition brief with a recent decision from this Court finding that vaccination

  eliminates COVID-19-related medical risk factors from qualification as extraordinary

  and compelling circumstances. See United States v. Mitchell, No. 5:97-cv-30078, ECF

  No. 51 at 4-5 (W.D. Va. April 21, 2021) (Moon, J.).


                                           Respectfully submitted,

                                           DANIEL P. BUBAR
                                           Acting United States Attorney

                                           /s/ S. Cagle Juhan,
                                           Assistant U.S. Attorney
                                           District of Columbia Bar No. 1022935
                                           United States Attorney's Office
                                           255 West Main Street, Room 130
                                           Charlottesville, Virginia 22902
                                           434-293-4283 / cagle.juhan@usdoj.gov
Case 2:15-cr-00015-JPJ-PMS Document 1241 Filed 04/22/21 Page 2 of 2 Pageid#: 8142




                             CERTIFICATE OF SERVICE

        I hereby certify that on April 22, 2021, I electronically filed the foregoing with

  the Clerk of the Court using the CM/ECF system, which will send notification of such

  filing to counsel of record. Paper copies will be mailed to Gross.

                                                 s/ S. Cagle Juhan
                                                 Assistant United States Attorney
